Case 13-47647        Doc 40     Filed 12/11/18     Entered 12/11/18 09:52:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-47647
         Michael J Gucito
         Kay A Gucito
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/12/2013.

         2) The plan was confirmed on 04/25/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/04/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $36,700.00.

         10) Amount of unsecured claims discharged without payment: $2,464.89.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-47647      Doc 40        Filed 12/11/18    Entered 12/11/18 09:52:54                 Desc         Page 2
                                                  of 3



 Receipts:

        Total paid by or on behalf of the debtor              $45,860.00
        Less amount refunded to debtor                           $768.50

 NET RECEIPTS:                                                                                   $45,091.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,300.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,096.94
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,396.94

 Attorney fees paid and disclosed by debtor:                 $700.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                Unsecured         102.00        129.39           129.39        129.39        9.09
 BMO HARRIS BANK NA              Secured             0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE BANK USA            Unsecured      5,426.00       5,426.60         5,426.60      5,426.60     350.69
 CAVALRY SPV I LLC               Unsecured         630.00        580.00           580.00        580.00      38.04
 CERASTES LLC                    Unsecured      2,527.00       2,500.97         2,500.97      2,500.97     161.64
 CERTIFIED SERVICES INC          Unsecured         808.00        919.93           919.93        919.93      59.56
 CONDELL MEDICAL CENTER          Unsecured            NA         436.99           436.99        292.10      25.05
 DISCOVER BANK                   Unsecured      4,211.00       4,211.81         4,211.81      4,211.81     272.60
 DISCOVER BANK                   Unsecured      3,062.00       3,062.60         3,062.60      3,062.60     198.24
 PORTFOLIO RECOVERY ASSOC        Unsecured         496.00        507.27           507.27        507.27      33.31
 PORTFOLIO RECOVERY ASSOC        Unsecured            NA       2,934.57         2,934.57      2,934.57     188.70
 QUANTUM3 GROUP                  Unsecured      2,790.00       2,875.73         2,875.73      2,875.73     185.87
 THE BUREAUS INC                 Unsecured          70.00           NA               NA            0.00       0.00
 UNITED COLLECT BUR INC          Unsecured         656.00           NA               NA            0.00       0.00
 I C SYSTEM INC                  Unsecured         160.00           NA               NA            0.00       0.00
 PRO COM SERVICES OF IL          Unsecured         136.00           NA               NA            0.00       0.00
 RBS CITIZENS NA                 Unsecured      1,062.00            NA               NA            0.00       0.00
 ARMOR SYSTEMS CO                Unsecured         236.00           NA               NA            0.00       0.00
 WELLS FARGO EDUCATION FINANCI   Unsecured     14,439.00     14,439.50        14,439.50      13,800.69     930.11




UST Form 101-13-FR-S (9/1/2009)
Case 13-47647        Doc 40      Filed 12/11/18     Entered 12/11/18 09:52:54              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00             $0.00
       Mortgage Arrearage                                      $0.00               $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00             $0.00
       All Other Secured                                       $0.00               $0.00             $0.00
 TOTAL SECURED:                                                $0.00               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,025.36         $37,241.66            $2,452.90


 Disbursements:

         Expenses of Administration                             $5,396.94
         Disbursements to Creditors                            $39,694.56

 TOTAL DISBURSEMENTS :                                                                      $45,091.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
